                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


JAMES A. LUCAS,

                            Plaintiff,

v.                                              CIVIL ACTION NO. 2:17-cv-01007

TERESA GREGORY, et al.,

                            Defendants.



                                          ORDER

         This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendation for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On August 21, 2018, Judge Tinsley submitted

his Proposed Findings and Recommendation [ECF No. 4] (“PF&R”), recommending

the court dismiss the plaintiff’s Complaint [ECF No. 1] for failure to state a claim

upon which relief can be granted. No objections to Judge Tinsley’s PF&R have been

filed.

         Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. The

court DISMISSES the plaintiff’s Complaint for failure to state a claim upon which

relief can be granted, pursuant to 28 U.S.C. § 1915A.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the United States Magistrate Judge.
ENTER:   October 17, 2018
